Brown, J.
We agree with his Honor that the defendant is not an innocent purchaser for value, and that he acquired no title under the sale against the plaintiff.
The whole proceeding was very irregular, if not void, and the defendant had personal knowledge of all the irregularities. One execution was issued on two separate and distinct judgments, in one of which no service had been made, and no jurisdiction acquired over the judgment debtor. The execution directed the property attached to be sold on 23 August, the very day that the judgments were rendered, and the piano was sold on 25 August at this defendant’s residence, without any advertisement, in presence of half-dozen persons, and was bid off by the defendant at $135, much less than its value. The defendant had full knowledge of these gross irregularities.
It is true that a purchaser at a sheriff’s sale is not bound to look farther than to see that he is an officer who sells, and that he is empowered to do so by a valid execution. Blount v. Mitchell, 1 N. C., 85; but this *574defendant was not an innocent purchaser. He had full knowledge of the invalidity of the execution directing on its face a sale without advertisement. Defendant also knew that in fact no advertisement whatever had been made, and that the sale was made two days after the rendition of the judgment in defendant’s own house, and in the presence of only half-dozen persons. That such a sale is void as to him admits of no question. Rev., sec. 648; Barbee v. Scoggins, 121 N. C., 143; Alston v. Morphew, 113 N. C., 460; McNeely v. Hart, 30 N. C., 492.
Affirmed.